

116 HR 5659 IH: Protecting Community Television Act
U.S. House of Representatives
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5659IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2020Ms. Eshoo (for herself, Mr. Welch, Mr. McGovern, Mr. Neal, Mr. Engel, Mr. DeFazio, Mr. Cox of California, Mr. Huffman, Ms. Speier, Mr. Schiff, Ms. Gabbard, Ms. Meng, Mr. Blumenauer, Mr. Serrano, Mr. Lynch, Mr. Raskin, Mr. Trone, Ms. McCollum, Mr. Pappas, Ms. Moore, Ms. Kuster of New Hampshire, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to modify the definition of franchise fee, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Community Television Act. 2.Modifying the definition of franchise feeSection 622(g)(1) of the Communications Act of 1934 (47 U.S.C. 542(g)(1)) is amended—
 (1)by striking includes and inserting means; and (2)by inserting other monetary before assessment.
			